The Honorable Edward F. Thicksten State Representative Post Office Box 2019 Alma, Arkansas 72921-2019
Dear Representative Thicksten:
This is in response to your request for an opinion regarding Ark. Const. Amend. 74 which amended the Constitution to impose a uniform minimum millage rate in each school district of twenty-five mills. In your letter, you remark that it has been stated that Amendment 74 requires that "all state aid [must] be based on the uniform rate of tax." You comment that the State, through Act 917 of 1995, has imposed a "charge" equal to the uniform rate of tax for the purpose of equalizing the majority of state funds to public school districts. However, you also comment that the State, through Act 917, has based the state aid for "general facilities," "additional base funding," and "debt service funding" on a "charge" other than the uniform rate of tax and has distributed these sources of funding according to wealth rather than on an average daily membership basis. Finally, your letter states that your use of the term "charge" refers to "the use of some mathematical computation which equalizes state revenue with local wealth to ensure that poor districts have the same revenue as wealthier districts." With regard to this situation, you have presented the following question:
  Is it constitutional for the State to statutorily place a "charge" on millage in addition to the uniform rate of tax for purposes of distribution of state funding to public school districts?
In my opinion, state aid for public school districts need not be based on the uniform rate of tax established pursuant to Amendment 74. Consequently, it is also my opinion that the General Assembly may use a "mathematical computation" in order to equalize state revenue and that the "mathematical computation" may be based on a millage rate other than the uniform rate.
Article 14, § 1, of the Arkansas Constitution provides that "the State shall ever maintain a general, suitable and efficient system of free public schools and shall adopt all suitable means to secure to the people the advantages and opportunities of education." Amendment 74 to the Arkansas Constitution amended Article 14, § 3, to impose "a uniform rate of ad valorem property tax of twenty-five mills to be levied on the assessed value of all taxable real, personal, and utility property in the state."1 Article 14, § 3(b)(3), as amended, provides that the net revenues from the uniform rate of tax shall be remitted to the State Treasurer and distributed by the state "to the school districts as provided by law." In addition, no portion of the revenues from the uniform rate of tax may be retained by the state. Id.
It is my opinion that the General Assembly is granted the authority to determine the manner in which the revenues from the uniform tax should be distributed to the school districts. Amendment 74 specifically provides that the revenues from the uniform tax shall be distributed to the school districts "as provided by law." Further, Amendment 74 does not appear to contain any provision that requires the General Assembly to base the distribution of the revenue upon the current rate of the uniform tax. In short, Amendment 74 establishes the amount of taxes that shall be remitted to the state, but the General Assembly may distribute the revenue as it deems fit so long as the funds are distributed to school districts.
In addition, it is my opinion that Amendment 74 does not in any manner address the distribution of additional state funds that may be appropriated to public school districts. Again, Amendment 74 imposes a uniform minimum millage rate in each school district and requires that the revenue from the uniform tax be remitted to the state and distributed to "school districts as provided by law." The Amendment does not contain any provision that specifies the manner in which other state funds should be distributed to school districts nor does it contain any provision that requires the General Assembly to base such funding upon the uniform rate.2
In sum, Amendment 74 does not govern the method for distributing state aid to school districts. The Amendment imposes a uniform millage rate and provides that the revenue from the uniform tax must be distributed to the school districts "as provided by law." The General Assembly, therefore, is free to determine the appropriate method for distributing the revenue from the uniform tax, as well as other funds that it wishes to distribute, to school districts. The distribution of these funds may be based upon a "mathematical computation" that the legislature deems appropriate to ensure the provision of a suitable and efficient system of free public schools and need not be based upon the current rate of the uniform tax imposed pursuant to Amendment 74.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Warren T. Readnour.
Sincerely,
WINSTON BRYANT Attorney General
WB:WTR/cyh
1 This office has opined that the uniform rate is currently twenty-five mills, and the uniform rate may not be increased or decreased without the approval of the electorate. Op. Att'y Gen. No. 97-062.
2 Arkansas Const. Art. 14, § 3(c)(3), as amended, provides that taxes levied by a school district in addition to the uniform rate of tax shall not be appropriated to any other district than that for which it is levied; however, there is no such limitation upon revenue from the uniform tax.